 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT, dated as of October 10, 2007 (this
“Amendment”), is made by and between ADVANCED CIRCUITS, INC., a Colorado
corporation (the “Borrower”), and COMPASS GROUP DIVERSIFIED HOLDINGS LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, the “Lender”).
RECITALS
     A. Borrower and Lender are parties to that certain Credit Agreement, dated
as of May 16, 2006 (the “Original Credit Agreement”).
     B. Borrower has informed Lender of its desire to increase the Term A Loans
outstanding by $47,000,000 (the “Additional Term A Loan”) in order to fund a
special distribution to the shareholders of Compass AC Holdings, Inc.
(“Holdings”), and Lender is willing to so increase the Term A Loans outstanding
subject to the terms and conditions provided herein.
     C. The Borrower and the Lender wish to amend the Original Credit Agreement
to effect such amendments, modifications and changes as are hereinafter set
forth, including those that are necessary to provide for the Additional Term A
Loan, subject, however to all the terms and conditions contained herein (the
Original Credit Agreement, as amended by this Amendment, being herein referred
to as the “Credit Agreement”).
     D. Unless the context as used herein requires otherwise, capitalized terms
used but not defined herein shall have the meanings given to them in the
Original Credit Agreement.
AGREEMENTS
     In order to effect such amendments and in consideration of the premises,
and subject to the terms and conditions, set forth herein, the Borrower and the
Lender hereby agree as follows:
     1. Conditions Precedent to Closing. On or prior to the date hereof, each of
the following conditions precedent shall have been satisfied and thereafter this
Amendment shall be binding upon and inure to the benefit of the Borrower and the
Lender and their respective successors and assigns. Borrower agrees that the
failure to satisfy any of the conditions set forth in this Amendment shall in no
way affect or impair the obligations of Borrower or be construed as a waiver by
the Lender of any of the Lender’s rights under the Credit Agreement.
     (a) The Lender shall have received each of the following:

 



--------------------------------------------------------------------------------



 



     i. this Amendment, duly authorized and executed by the Borrower;
     ii. an Amended and Restated Promissory Note, dated the date hereof and
otherwise in the form attached hereto as Exhibit A, duly executed by Borrower;
     iii. an Acknowledgement and Confirmation of Grantors, dated as of the date
hereof and otherwise in the form attached hereto as Exhibit B, duly executed by
Holdings and Borrower;
     iv. resolutions of the board of directors of Borrower approving and
authorizing the execution, delivery and performance by Borrower of this
Amendment and the other Loan Documents contemplated hereby and the borrowing of
the Additional Term A Loan for the purposes specified herein, and signature and
incumbency certificates of the officers of Borrower executing this Amendment and
the other Loan Documents delivered in connection herewith, all certified by
Borrower’s secretary or assistant secretary as being in full force and effect
without modification;
     v. such other agreements, documents, instruments and certificates as the
Lender may reasonably request; and
     vi. in connection with the advance of the Additional Term A Loan, cash in
the amount of $705,000, being the additional commitment fee payable pursuant to
Section 2.7.2 of the Credit Agreement.
     (b) Borrower shall have duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in this
Amendment.
     2. Amendments.
          (a) Section 1.1 of the Original Credit Agreement is hereby amended by
adding the following defined terms:
               Amendment Date means October 10, 2007.
               Special Distributions means cash distributions on or after the
Amendment Date from the Borrower to Holdings in the amount of $47,000,000 and
from Holdings to or for the benefit of the shareholders of Holdings in the
aggregate amount of $47,000,000.
          (b) Section 1.1 of the Original Credit Agreement is hereby amended by
replacing the definitions of Guarantee and Collateral Agreement, Term A Loan
Commitment, Term A Loan Maturity Date, Term A Loans, Term B Loan Commitment,
Term B Loan Maturity Date and Termination Date in their entirety with the
following defined terms:

2



--------------------------------------------------------------------------------



 



     Guarantee and Collateral Agreement means the Guarantee and Collateral
Agreement, dated as of the Closing Date, by each Loan Party in favor of Lender,
as amended, restated or otherwise modified from time to time.
     Term A Loan Commitment means, as of the Closing Date, $23,000,000 and, on
and after the Amendment Date, $54,562,500 plus such additional amounts, if any,
that Lender may, in its sole discretion, from time to time advance as Term A
Loans in connection with one or more Acquisitions; provided, however, that no
such additional Term A Loan Commitment shall exceed that amount which would
result in Borrower’s: (i) Senior Debt to EBITDA Ratio exceeding 3.0 to 1.0; or
(ii) Total Debt to EBITDA Ratio exceeding 4.0 to 1.0, with both such ratios
calculated as of the last day of the Fiscal Quarter immediately proceeding the
Fiscal Quarter in which such additional amount is to be advanced and on a pro
forma basis based on EBITDA for the Computation Period as if the applicable
Acquisition had been consummated on the calculation date, with such adjustments
thereto as may be determined necessary or appropriate by Lender.
     Term A Loan Maturity Date means October 10, 2013 or such earlier date on
which the Commitments terminate pursuant to Section 8.
     Term A Loans means the principal amount outstanding from time to time of
loans from Lender to Borrower pursuant to the Term A Loan Commitment.
     Term B Loan Commitment means $14,000,000 plus, after the Closing Date, such
additional amounts, if any, that Lender may, in its sole discretion, from time
to time advance as Term B Loans in connection with one or more Acquisitions;
provided, however, that no such additional Term B Loan Commitment shall exceed
that amount which would result in Borrower’s Total Debt to EBITDA Ratio
exceeding 4.0 to 1.0, with such ratio to be calculated as of the last day of the
Fiscal Quarter immediately proceeding the Fiscal Quarter in which such
additional amount is to be advanced and on a pro forma basis based on EBITDA for
the Computation Period as if the applicable Acquisition had been consummated on
the calculation date, with such adjustments thereto as may be determined
necessary or appropriate by Lender.
     Term B Loan Maturity Date means October 10, 2014 or such earlier date on
which the Commitments terminate pursuant to Section 8.
     Termination Date means October 10, 2013 or such earlier date on which the
Revolving Loan Commitment terminates pursuant to Section 2.9 or Section 8.
          (c) Section 2.1.2 of the Original Credit Agreement is hereby amended
and restated so as to read in its entirety as follows:

3



--------------------------------------------------------------------------------



 



               2.1.2 Term Loan Commitments.
          Lender agrees to make (a) a Term A Loan to Borrower on the Closing
Date in an amount equal to $23,000,000 and, on the Amendment Date, in an amount
equal to $47,000,000, and (b) a Term B Loan to Borrower on the Closing Date in
an amount equal to $14,000,000. Except as expressly provided in this
Section 2.1.2, the Lender shall have no obligation to make Term Loans after the
Closing Date. Term Loans which are repaid or prepaid by Borrower, in whole or in
part, may not be re-borrowed.
          (d) Section 2.10.2 of the Original Credit Agreement is hereby amended
and restated so as to read in its entirety as follows:
               2.10.2 Term A Loans.
          The Term A Loans shall be subject to annual amortization in the
principal amount of $2,728,125, with each such annualized amount being due and
payable in equal quarterly installments of $682,031.25 on the last day of each
Fiscal Quarter, commencing December 31, 2007 and continuing to the Term Loan A
Maturity Date, on which date the then outstanding Term A Loans shall be paid in
full.
          (e) The first sentence of Section 7.4 of the Original Credit Agreement
is hereby amended and restated so as to read in its entirety as follows:
               7.4 Restricted Payments.
          Not, and not permit any other Loan Party to, (a) make any dividend or
other distribution to any of its equity holders other than, on or after the
Amendment Date, the Special Distributions, (b) purchase or redeem any of its
equity interests or any warrants, options or other rights in respect thereof,
(c) except for Permitted Management Fees and Permitted Transaction Services
Fees, pay any management fees or similar fees to any of its equity holders or
any Affiliate thereof, (d) make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any
Non-Senior Debt or (e) set aside funds for any of the foregoing.
          (f) Section 7.7 of the Original Credit Agreement is hereby amended and
restated so as to read in its entirety as follows:
               7.7 Use of Proceeds.
          Use the proceeds of the Loans solely to prepay or repay the Debt to be
Repaid, for working capital, for Capital Expenditures, to fund the Special
Distributions and for other general business purposes of Borrower and the
Subsidiaries; and not use or permit any proceeds of any Loan to be used, either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock.

4



--------------------------------------------------------------------------------



 



          (g) Section 7.14.2 of the Original Credit Agreement is hereby amended
and restated so as to read in its entirety as follows:
               7.14.2 Senior Debt to EBITDA Ratio.
          Not permit the Senior Debt to EBITDA Ratio as of the last day of any
Computation Period to exceed 3.0:1.0; provided, however, that the applicable
maximum for the Computation Periods ending December 31, 2007, March 31, 2008,
June 30, 2008 and September 30, 2008 shall be 3.5:1:0 rather than 3.0:1.0.
          (h) ANNEX I of the Original Credit Agreement is hereby amended and
restated so as to read in its entirety as follows:
ANNEX I
Commitments and Pro Rata Shares

                                                                           
Revolving                                         Commitment     Pro Rata    
Term A Loan     Pro Rata     Term B Loan     Pro Rata     Lender     Amount    
Share     Amounts     Share     Amounts     Share    
Compass Group
Diversified
Holdings LLC

    $ 14,000,000         100 %     $ 54,562,500         100 %     $ 14,000,000  
      100 %    
TOTALS
    $ 14,000,000         100 %     $ 54,562,500         100 %     $ 14,000,000  
      100 %    

     3. Representations and Warranties. Borrower hereby represents and warrants
to the Lender that:
          (a) the execution, delivery and performance by Borrower of this
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary company action and require no action by or in respect of, or
filing with, any governmental or regulatory body, agency or official;
          (b) this Amendment has been duly executed and delivered and
constitutes the legal, valid and binding obligation of Borrower enforceable in
accordance with its terms, subject to the effects of (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditor’s rights
generally and (ii) general equitable principles (regardless of whether
enforcement is sought in equity or at law); and
          (c) as of the date hereof, and after giving effect to this Amendment,
all of the covenants, representations and warranties of Borrower set forth in
the Credit Agreement are true and correct in all material respects, and no Event
of Default under or within the meaning of the Credit Agreement has occurred and
is continuing.
     4. Costs and Expenses. Borrower agrees to pay all reasonable costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and costs) incurred by the Lender in connection with the preparation,
execution and enforcement of this Amendment.

5



--------------------------------------------------------------------------------



 



     5. Governing Law. Each of the undersigned agrees that this Amendment and
the rights and obligations of all parties hereunder shall be governed by and
construed under the substantive laws of the State of New York, without reference
to the conflict of laws principles of such state.
     6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     7. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     8. Entire Agreement, Modification, Benefit. The Credit Agreement shall
constitute the entire agreement of the Lender and the Borrower and no provision
thereof (including of this Amendment) may be modified, deleted or amended in any
manner except by agreement in writing executed by each of Lender and Borrower.
Except to the extent modified by this Amendment, all of the covenants,
representations, warranties, conditions, agreements and other terms contained in
the Original Credit Agreement and the other Loan Documents shall be and remain
in full force and effect and the same are hereby ratified and confirmed as of
the date hereof. All such terms of the Original Credit Agreement, as amended by
this Amendment, are and shall remain binding upon, inure to the benefit of and
be enforceable by the Lender and the Borrower and their respective successors
and assigns. In the event of any inconsistency or conflict between this
Amendment and the Original Credit Agreement, the covenants, representations,
warranties, conditions, agreements and other terms of this Amendment shall
govern and control.
{Remainder of this page intentionally left blank}

6



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Amendment to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

              ADVANCED CIRCUITS, INC.,
as Borrower
 
       
 
  By:   /s/ John Yacoub
 
       
 
  Name:   John Yacoub
 
       
 
  Title:   President
 
       
 
            COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
as Lender
 
       
 
  By:   /s/ James J. Bottiglieri
 
       
 
  Name:   James J. Bottiglieri
 
       
 
  Title:   Chief Financial Officer
 
       

7



--------------------------------------------------------------------------------



 



Exhibit A
Form of
Amended and Restated Promissory Note

$82,562,500   October 10, 2007     Westport, Connecticut

     The undersigned (“Borrower”), for value received, promises to pay to the
order of Compass Group Diversified Holdings LLC (“Lender”) at its principal
office of 61 Wilton Road, Westport, Connecticut 06880, the aggregate unpaid
amount of all Loans made to Borrower by Lender pursuant to the Credit Agreement
referred to below, such principal amount to be payable on the dates set forth in
the Credit Agreement.
     Borrower further promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such Loan is paid in full, payable at
the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
     This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, that certain Credit Agreement, dated as of May 16, 2006
and amended as of the date hereof (as amended and as may be further amended or
otherwise modified from time to time, the “Credit Agreement”; terms not
otherwise defined herein are used herein as defined in the Credit Agreement),
between Borrower and Compass Group Diversified Holdings LLC, as lender, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.
     This Note evidences, in part, indebtedness of the undersigned previously
evidenced by (i) that certain Promissory Note dated May 16, 2006 in the original
principal amount of $51,000,000 (the “Prior Note”), which Prior Note is replaced
by this Note; provided, however, that this Note shall not be construed as
evidence of repayment or readvance of the indebtedness evidenced by the Prior
Note, it being the intention of the undersigned, and, by its acceptance, Lender,
that the indebtedness evidenced by this Note includes the indebtedness evidenced
by the Prior Note. This Note shall not be construed as a novation or be
construed in any manner as an extinguishment of the obligations arising under
the Prior Note or to affect the priority of the security interests, liens or
mortgages granted in connection with the Prior Note.
{Remainder of page blank; execution page follows}
Exhibit A-1

 



--------------------------------------------------------------------------------



 



     This Note is made under and governed by the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.

              ADVANCED CIRCUITS, INC.
 
       
 
  By:   /s/ John Yacoub
 
       
 
  Title:   President
 
       

Exhibit A-2

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of
Acknowledgment and Confirmation of Grantors
     Each of the undersigned hereby acknowledges and confirms the terms of that
certain Amendment to Credit Agreement, dated as of the date hereof (the
“Amendment”), between Advanced Circuits, Inc. (“Borrower”) and Compass Group
Diversified Holdings LLC (“Lender”). Each of the undersigned further
acknowledges and agrees that (i) the execution of the Amendment by Borrower, the
advance of additional Term A Loans pursuant thereto, and delivery of the
Amendment to the Lender will not adversely affect or impair any of its
obligations to the Lender under that certain Guarantee and Collateral Agreement
dated as of May 16, 2006 among the Grantors party thereto and Lender (the
“Guaranty”), and (ii) the Guaranty is in full force and effect as of the date
hereof and the same is hereby ratified and confirmed.
Dated: October 10, 2007

              COMPASS AC HOLDINGS, INC.,
as a Grantor
 
       
 
  By:   /s/ James J. Bottiglieri
 
       
 
  Title:   Chief Financial Officer
 
       
 
            ADVANCED CIRCUITS, INC.,
as a Grantor
 
       
 
  By:   /s/ John Yacoub
 
       
 
  Title:   President
 
       

Exhibit B-1

 